FILED
                                                                  United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                      Tenth Circuit

                             FOR THE TENTH CIRCUIT                     December 14, 2016
                         _________________________________
                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
ELIAS QUINTANA,

      Plaintiff - Appellant,

v.                                                       No. 16-7029
                                                (D.C. No. 6:15-CV-00063-FHS)
JUDGE KEN ADAIR, individually and in                     (E.D. Okla.)
his official capacity as District Judge;
JUDGE ROBIN ADAIR, individually and
in his official capacity as a Judge; ORVIL
LOGE, individually and in his official
capacity as District Attorney; TIMOTHY
KING, individually and in his official
capacity as Assistant District Attorney;
RYAN FERGUSON, individually and in
his official capacity as Assistant District
Attorney; LEIF WRIGHT, individually,
d/b/a Muskogee Mugshots; CITY OF
MUSKOGEE; HAROLD PEDIGO,
individually; JUDGE MIKE NORMAN,
individually and in his official capacity as
District Judge; RYAN ROBERTS,
individually and in his official capacity as
Assistant District Attorney; MUSKOGEE
COUNTY COMMISSIONERS;
MUSKOGEE MUG SHOTS; MIKE
NORMAN, individually and in his official
capacity as District Judge; MUSKOGEE
COUNTY SHERIFF,

      Defendants - Appellees.
                      _________________________________

                               ORDER AND JUDGMENT*

       *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
                                                                          (continued)
                        _________________________________

Before LUCERO, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

       Elias Quintana, pro se, appeals the district court’s judgment in favor of

defendants on his claims for the alleged violation of his constitutional rights under

42 U.S.C. § 1983, and the dismissal of his state law claims without prejudice.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1

       The parties are familiar with the facts and there is no need to recite them other

than to note that Mr. Quintana sued various defendants including the state judges,

prosecutors, and police officers who were involved in his arrest and prosecution for

assault and attempting to intimidate a witness. On appeal, Mr. Quintana claims error

as to numerous orders entered by the district court. We have carefully examined the

parties’ briefs and affirm the orders for substantially the same reasons given by the

district court.

Order Denying Motion to Set Aside Previous Orders Denying Default Judgment
                       Against the City of Muskogee


this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Defendants filed motions to dismiss in which they argued that
Mr. Quintana’s notice of appeal was untimely. We have reviewed the motions,
Mr. Quintana’s response, and defendants’ reply, and conclude that the appeal was
timely filed. We therefore deny the motions to dismiss. We also deny
Mr. Quintana’s request for sanctions against defendants for filing the motions.

                                           2
      Mr. Quintana filed motions with the district court and the Clerk for default

judgment against the City of Muskogee (City) for its alleged failure to timely respond

to his complaint. The City was served with the complaint on February 17, 2015, with

its response due no later than March 10. But on March 5, Mr. Quintana filed an

amended complaint.

      Fed. R. Civ. P. 15(a)(3) provides that a “response to an amended pleading

must be made within the time remaining to respond to the original pleading or within

14 days after service of the amended pleading, whichever is later.” Both the district

court and the Clerk denied the motions on the grounds that the City had not been

served with the amended complaint. The district court also denied Mr. Quintana’s

later-filed motions to set aside the orders. “We review for an abuse of discretion the

district court's denial of a motion for default judgment.” Bixler v. Foster, 596 F.3d

751, 761 (10th Cir. 2010).

      Mr. Quintana argues that under Fed. R. Civ. P. 15(c), whatever date he

eventually served the City with the amended complaint relates back to the original

date of service—February 17, 2015—for purposes of determining when a response

was due. We agree with the district court that Rule 15(c) “has nothing to do with the

service of a complaint or amended complaint[.]” R., Vol. I at 683. Instead,

“[r]elation back is intimately connected with the policy of the statute of limitations.”

Fed. R. Civ. P. 15 advisory committee’s note (1966).

       Orders to Dismiss Judges Ken Adair, Mike Norton and Robin Adair



                                            3
      Oklahoma state court judges Ken Adair, Mike Norton and Robin Adair were

involved at various times in Mr. Quintana’s criminal case. For his § 1983 claims

against these defendants, he alleged that they caused him to be unlawfully confined,

defamed him, and engaged in abuse of process. He also alleged that they caused

false bench warrants to be issued against him. In turn, these defendants argued,

among other things, that they were entitled to absolute judicial immunity. The

district court agreed and granted their motions to dismiss. “We review de novo a

district court’s conclusion that a defendant is entitled to absolute immunity.”

PJ ex rel. Jensen v. Wagner, 603 F.3d 1182, 1195 (10th Cir. 2010).

      Judges generally enjoy absolute immunity. Stein v. Disciplinary Bd. of

Supreme Ct. of N.M., 520 F.3d 1183, 1191 (10th Cir. 2008). “There are only two

exceptions to this rule: (1) when the act is not taken in the judge’s judicial capacity,

and (2) when the act, though judicial in nature, is taken in the complete absence of all

jurisdiction.” Id. at 1195 (brackets and internal quotation marks omitted).

      Although Mr. Quintana asserts that the judges acted outside their judicial

capacities and in the complete absence of jurisdiction, his allegations did not

demonstrate that their actions fell within either exception. We therefore agree with

the district court that the judges were entitled to absolute immunity.

Orders to Dismiss District Attorney Orvil Loge and Assistant District Attorneys
              Timothy King, Ryan Ferguson and Ryan Roberts

      According to Mr. Quintana, prosecutors Orvil Loge, Timothy King, Ryan

Ferguson and Ryan Roberts caused him to be unlawfully confined, invaded his


                                            4
privacy and defamed him, maliciously prosecuted him, and secured false bench

warrants for his arrest. The district court found that stripped of Mr. Quintana’s

invective and ad hominin attacks, the alleged conduct concerns the initiation and

prosecution of the charges against him. We review this decision de novo, Jensen,

603 F.3d at 1195.

      “State prosecutors are entitled to absolute immunity against suits brought

pursuant to § 1983 for activities intimately associated with the judicial process, such

as initiating and pursuing criminal prosecutions.” Gagan v. Norton, 35 F.3d 1473,

1475 (10th Cir. 1994) (internal quotation marks and ellipsis omitted). Such activities

include “their decisions to prosecute, their investigatory or evidence-gathering

actions, their evaluation of evidence, their determination of whether probable cause

exists, and their determination of what information to show the court.” Nielander v.

Bd. of Cty. Comm’rs, 582 F.3d 1155, 1164 (10th Cir. 2009). We agree with the

district court that these defendants were absolutely immune from suit for the actions

complained of by Mr. Quintana.

             Order to Dismiss Leif Wright, d/b/a Muskogee Mugshots

      The theory of recovery alleged by Mr. Quintana was that Leif Wright violated

his right of privacy and placed him in false light by disclosing his mugshot. The

district court held that Mr. Quintana could not state a cause of action under § 1983

against a private individual, and it declined to exercise supplemental jurisdiction over

the state law claims.



                                           5
      Mr. Quintana argues that when all of the district court’s orders are reversed on

appeal, “then Leif Wright becomes an indispensable party to the economy and

efficiency of the subject lawsuit.” Aplt. Opening Br. at 16. This is a moot point

because we are not reversing the district court’s orders.

  Orders to Dismiss the County of Muskogee and the Muskogee County Sheriff

      In his amended complaint, Mr. Quintana named the County of Muskogee

Detention Center and the County of Muskogee as defendants who allegedly

participated in his unlawful arrest and confinement. In a June 19, 2015 order, the

district court granted the County’s motion to dismiss because it could not be sued

under Oklahoma law—the proper entity being the Board of County Commissioners of

Muskogee County—and the Detention Center was nothing more than a building and

not a legal entity that could be sued. It also expressly denied Mr. Quintana’s request

“to amend his pleading to name the proper Defendant.” R., Vol. 1 at 953.

Mr. Quintana nonetheless attempted an end run on the order when he filed a second

amended complaint that named the Muskogee County Commissioners

(Commissioners) and the Muskogee County Sheriff (Sheriff) as defendants, and

asserted the same claims against them that he had previously pled against the County.

      Mr. Quintana admits that the June 2015 “order is essentially ‘moot’ to the case

at bar and no action is required.” Aplt. Opening Br. at 19. He does, however, argue

error as to the district court’s November 13, 2015 order, which granted the

Commissioner’s motion to strike the second amended complaint, and also granted the

Sheriff’s motion to dismiss for failure to state a claim.

                                            6
      We review the district court’s grant of a motion to strike for an abuse of

discretion. Durham v. Xerox Corp., 18 F.3d 836, 840 (10th Cir. 1994). There was no

abuse here. Setting aside whether Mr. Quintana was trying to circumvent an earlier

order, there was no error because the second amended complaint was a nullity,

having been filed without leave of the district court or the consent of the County as

required by Fed. R. Civ. P. 15(a)(2).

      We also affirm the district court’s order to dismiss the Sheriff. We reach this

conclusion because Mr. Quintana’s arguments are waived as conclusory,

unsupported, and undeveloped. See Garrett v. Selby Connor Maddux & Janner,

425 F.3d 836, 841 (10th Cir. 2005) (holding that a pro se litigant’s argument

consisting entirely of conclusory statements and unhelpful citations was deemed

waived for failure to adequately brief).

                       Order to Dismiss the City of Muskogee

      Mr. Quintana alleged that the City failed to properly train and instruct its

police officers on the proper manner to conduct a criminal investigation, did nothing

to stem their misuse of power, and failed to implement disciplinary tactics to prevent

the misconduct. In other words, his § 1983 claim was related to the City’s alleged

failure to act to properly train its police officers to avoid harming the public.

      The district court found that Mr. Quintana’s “First Amended Complaint is void

of any degree of culpability. Simply stating the [City’s] actions are deliberately

indifferent is not enough.” R. Vol. 1 at 1064. It dismissed the claim for failure to



                                            7
state a claim under Fed. R. Civ. P. 12(b)(6). We review the decision de novo. Gee v.

Pacheco, 627 F.3d 1178, 1183 (10th Cir. 2010).

      “[T]here are limited circumstances in which an allegation of a ‘failure to train’

can be the basis for municipal liability under § 1983.” City of Canton v. Harris,

489 U.S. 378, 387 (1989). However, “the inadequacy of police training may serve as

the basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.”

Id. at 388. Liability arises where “the need for more or different training is so

obvious, and the inadequacy so likely to result in the violation of constitutional

rights, that the policymakers of the city can reasonably be said to have been

deliberately indifferent to the need.” Id. at 390.

      We agree with the district court that Mr. Quintana failed to plead facts that the

need for more or different training was so obvious that a violation of his

constitutional rights was likely to result from not providing it. Instead, he alleged

conclusory allegations of deliberate indifference, which are insufficient to state a

claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”).



                    Order Denying Motion for Change of Venue

      As the orders granting defendants’ various motions to dismiss piled up,

Mr. Quintana filed a motion for change of venue. As grounds, he argued that his case

                                            8
should be sent to a different venue because the district court was unfair, citing

unfavorable rulings. The district court denied the motion. “We review the district

court's decision not to transfer this action . . . for a clear abuse of discretion.” Emp’rs

Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010).

       None of the factors that favor a change of venue is present here, e.g., the

convenience of witnesses, a congested docket, or the need for a local court to

determine questions of local law. See id. More to the point, the relevant factors to be

considered do not include a party’s disagreement with a judge’s decisions.

Therefore, the district court did not clearly abuse its discretion in denying the motion

for change of venue.

    Order Dismissing Second Amended Complaint as to Certain Defendants

       Following the filing of his second amended complaint, the district court

entered an order that applied the doctrine of res judicata to dismiss this complaint as

to defendants Judges Ken Adair and Mike Norman, prosecutors Orvil Loge, Timothy

King and Ryan Ferguson, the City, and Leif Wright.

       Mr. Quintana purports to appeal this order, but we decline to consider it

because it is not adequately developed. His argument is: “Order dismissing second

amended complaint as to defendant’s (sic) Ken Adair, DA, T. King, R. Ferguson,

City of Muskogee, Leif Wright, Judge Norman order (See Record pg. 1644).

(see above arguments)[.]” Aplt. Opening Br. at 20. See Garrett, 425 F.3d at 841

(holding that a pro se litigant’s argument consisting entirely of conclusory statements

and unhelpful citations was deemed waived for failure to adequately brief).

                                            9
                          Order Dismissing Harold Pedigo

      All of Mr. Quintana’s claims against defendant Harold Pedigo were state law

claims. Because the district court had resolved all federal claims, it declined to

exercise jurisdiction over the state law claims, and dismissed them without prejudice.

      Mr. Quintana argues that when all of the district court’s orders are reversed on

appeal, “then Harold Pedigo becomes an indispensable party to the economy and

efficiency of the subject lawsuit.” Aplt. Opening Br. at 23. This is a moot point

because we are not reversing the district court’s orders.

         Order Denying Motion to Recuse The Honorable Frank H. Seay

      The motion to recuse The Honorable Frank H. Seay was not filed until the end

of the case and after Judge Seay had entered judgment in favor of all the defendants,

except one. As grounds, Mr. Quintana argued that he disagreed with most of the

judge’s orders.

      “The decision to recuse is committed to the sound discretion of the district

judge. We review the denial of a motion to recuse only for abuse of that discretion.”

Hinman v. Rogers, 831 F.2d 937, 938 (10th Cir. 1987) (per curiam). There was no

abuse of discretion here, because as this court has explained, adverse rulings are not

in themselves grounds for recusal. United States v. Bray, 546 F.2d 851, 857

(10th Cir. 1976).




                                           10
      The judgment of the district court is affirmed.2


                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




      2
        On October 13, 2016, Mr. Quintana filed a “Motion to Set Aside Void
Order.” Appellees filed their response on October 24. In his reply, filed
November 8, Mr. Quintana expressly withdraws the motion. Because it has been
withdrawn, we do not address it.

                                          11